This is an action against the defendant insurance company for an injunction against the erection of a building upon that portion of the property bought by it from its codefendant, the County of Guilford, which is within 18 1/2 feet of the plaintiffs' line, claiming that they are *Page 268 
the owners of an easement therein. The court rendered judgment upon the pleadings against the plaintiffs, who appealed.
This case presents the same question, as to the same strip of 18 1/2 feet of land, in controversy in Guilford v. Bynum, post, 288, and the two cases were argued together. The decision in that case, affirming the unencumbered title in the 18 1/2 feet in question to be in the defendant life insurance company, applies equally in this case, and it is unnecessary to do more than refer to the opinion in that case and to Guilford v.Porter, 170 N.C. 310; and S.c., 171 N.C. 356, which were held in the case just filed to be res judicata of this controversy. The whole matter was fully discussed in those cases, and it was distinctly held that there was no easement in the plaintiffs in any part of the land conveyed by the county to the insurance company. We can add nothing to what was there said.
Affirmed.